Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applied prior art of reference fails to discloses or provide any motivation of “…A system comprising: a plurality of chiplet carriers each comprising a portion of thin film material attached to a portion of a carrier wafer, a sheet of the thin film material being attached to the carrier wafer before the carrier wafer and the thin film material are separated into the chiplets; a micro assembler that arranges the chiplet carriers on an assembly surface from a disordered pattern to a predetermined pattern; and a carrier that transfers the portions of the thin film material from the chiplet carriers to a target substrate.” Regarding claim 18, the applied prior art of reference fails to discloses or provide any motivation of “….means for mapping the sheets of the thin film material in relation to the portions of the carrier wafer before separating the carrier wafer to form the chiplet carriers, the mapping used to select the chiplet carriers to be arranged in the predetermined pattern.” The benefit of doing so would have been to produce mass assembly of thin film materials, which can be separated into individual units and move them into a desired location. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of reference. Claims 1-10, 18 and 20-23 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746